From:                   Jason Creech
To:                     Danielle Light
Subject:                FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson
Date:                   Tuesday, April 2, 2019 9:16:17 AM
Attachments:            image002.png
                        image003.png
                        Responses to RFP 2.pdf


Danielle,

As discussed earlier, as a result of the service transfer and a technical issue we were delayed in
completing our responses to your document demands. Attached please find our response with the
documents we were able to open and review in time to respond. We also sent them by UPS. We
will be sending supplemental responses as soon as we have the technical issue resolved. We will
most likely be submitting a request for an extension of a few days to a week. Thank you for advising
that you will not object to our request for an extension.

Jason W. Creech, Esq.
Managing Litigation Attorney
Associate General Counsel



RAS Boriskin, LLC
900 Merchants Concourse, Suite 310
Westbury, New York 11590
Tel: (516) 280-7675 ext: 1061
Fax: (516) 280-7674
Email: JCreech@RASBoriskin.com
Admitted in New York

Pursuant to the Fair Debt Collection Practices Act, it is required that we state the following to you: "This is a communication
from a debt collector. This is an attempt to collect a debt and any information obtained may be used for that purpose."

PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510-
2521 and is legally privileged. The contents of this e-mail message and any attachments are intended solely for the party or parties
addressed and named in this message. This communication and all attachments, if any, are intended to be and to remain confidential,
and it may be subject to the applicable attorney - client and or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this
message and its attachments. Do not deliver, distribute, or copy this message and or any attachments if you are not the intended
recipient. Do not disclose the contents or take any action in reliance upon the information contained in this communication or any
attachments. Although this E-mail and any attachments are believed to be free of any virus or other defect that might affect any computer
system into which it is received and opened, it is the responsibility of the recipient to ensure that it is virus free and no responsibility is
accepted by RAS Boriskin, LLC. for damage arising in any way from its use.



From: Jason Creech <jcreech@rasboriskin.com>
Sent: Thursday, March 28, 2019 12:39 PM
To: dlight@hasbanilight.com
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Danielle,

Responses were delayed due to service transfer and investor change. I will call you
with more info.
It is common for the title insurer to ask for an

Thanks.

Jason


Sent with BlackBerry Work (www.blackberry.com)

From: Danielle Light <dlight@hasbanilight.com>
Sent: Mar 28, 2019 12:18 PM
To: Jason Creech <jcreech@rasboriskin.com>
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms.
Johnson

Hi Jason,

We write to follow up on the discovery responses previously served upon your office. Discovery
closes on Monday and we need to wrap this up.

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.


From: Danielle Light
Sent: Friday, March 15, 2019 10:13 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,

When will I be receiving your discovery responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.
From: Danielle Light
Sent: Monday, March 11, 2019 9:50 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,

Here is the attached deposition transcript. We also mailed out the responses to your discovery
demands last week. When will you be sending me my responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.


Pursuant to the Fair Debt Collection Practices Act, it is required that we state the following to you: "This is a communication
from a debt collector. This is an attempt to collect a debt and any information obtained may be used for that purpose."



PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510-
2521 and is legally privileged. The contents of this e-mail message and any attachments are intended solely for the party or parties
addressed and named in this message. This communication and all attachments, if any, are intended to be and to remain confidential,
and it may be subject to the applicable attorney - client and or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this
message and its attachments. Do not deliver, distribute, or copy this message and or any attachments if you are not the intended
recipient. Do not disclose the contents or take any action in reliance upon the information contained in this communication or any
attachments. Although this E-mail and any attachments are believed to be free of any virus or other defect that might affect any computer
system into which it is received and opened, it is the responsibility of the recipient to ensure that it is virus free and no responsibility is
accepted by RAS Boriskin, LLC. for damage arising in any way from its use.
Danielle,

Attached please find the supplemental/amended response to your RFP. The hardcopy was sent via
UPS. Please note that in this response and in the one served Monday, we included an additional de-
acceleration letter sent by Rosicki. See USBNA000042. When we previously responded to your first
RFP, we were not aware of or in possession of the second de-acceleration letter. If you require a
formal supplemental response to your first RFP, please let us know at your earliest convenience.
Thank you.




Admitted in New York




From: Jason Creech
Sent: Monday, April 01, 2019 10:18 PM
To: 'Danielle Light' <dlight@hasbanilight.com>
Subject: FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Danielle,

As discussed earlier, as a result of the service transfer and a technical issue we were delayed in
completing our responses to your document demands. Attached please find our response with the
documents we were able to open and review in time to respond. We also sent them by UPS. We
will be sending supplemental responses as soon as we have the technical issue resolved. We will
most likely be submitting a request for an extension of a few days to a week. Thank you for advising
that you will not object to our request for an extension.




Admitted in New York




From: Jason Creech <jcreech@rasboriskin.com>
Sent: Thursday, March 28, 2019 12:39 PM
To: dlight@hasbanilight.com
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson
Hi Jason,

We write to follow up on the discovery responses previously served upon your office. Discovery
closes on Monday and we need to wrap this up.

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.

From: Danielle Light
Sent: Friday, March 15, 2019 10:13 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson
Jason,

When will I be receiving your discovery responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.

From: Danielle Light
Sent: Monday, March 11, 2019 9:50 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,

Here is the attached deposition transcript. We also mailed out the responses to your discovery
demands last week. When will you be sending me my responses?
Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.
Hi Jason,

We write to follow up on the discovery responses previously served upon your office. Discovery
closes on Monday and we need to wrap this up.

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ
PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.

From: Danielle Light
Sent: Friday, March 15, 2019 10:13 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: RE: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,

When will I be receiving your discovery responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.

From: Danielle Light
Sent: Monday, March 11, 2019 9:50 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,

Here is the attached deposition transcript. We also mailed out the responses to your discovery
demands last week. When will you be sending me my responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.
Jason,

When will I be receiving your discovery responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.

From: Danielle Light
Sent: Monday, March 11, 2019 9:50 AM
To: 'Jason Creech' <jcreech@rasboriskin.com>
Subject: FW: 53rd Street LLC v. U.S. Bank National Association - FINAL - 12-20-2018 - Ms. Johnson

Jason,
Here is the attached deposition transcript. We also mailed out the responses to your discovery
demands last week. When will you be sending me my responses?

Thank you,

Danielle P. Light, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (646) 490-6677
(F) (347) 491-4048

Admitted to practice in NY & NJ




PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND
PROPRIETARY. If you are not the intended recipient of this e-mail and have received it in error,
please immediately notify the sender by return email and then delete it from your mailbox. This
message may be protected by the attorney-client privilege and/or work product doctrine. Accessing,
copying, disseminating or re-using any of the information contained in this e-mail by anyone other
than the intended recipient is strictly prohibited. Finally, you should check this email and any
attachments for the presence of viruses, as the sender accepts no liability for any damage caused by
any virus transmitted by this email. This communication was not intended or written to be used,
and it cannot be used by any taxpayer, for the purpose of avoiding tax penalties.
